Title: Thomas Jefferson’s Non-Congressional Distribution List for Batture Pamphlet, 19 April–23 June 1812
From: Jefferson, Thomas
To: 


          
                   
                      
                        19 Apr.–23 June 1812
          The Proceedings of the Govmt on the Intrusion of E. Livingston. sent to the following persons.
                   
          
            
              
                           
                    
                    Apr.
              
                           19.
            
         
              
                           
                    
                    George Hay
                        
         
              
            
         
              
                           20.
            
         
              
                           
                    Rob. Smith.
            
         
            
            
              
              
              
                           
            William Wickham 
                                 Wirt
               
             
            
         
              
              
              
                           
                    
                    Wm Duane
                        
         
            
            
              
              
              
                           
                    
                    Littleton W. Tazewell
            
                        
         
              
              
              
                           
                    
                    Genl Dearborne
                        
         
            
            
              
              
              
                           
                    
                    Governor Barbour
            
                        
              
              
              
                           
                    
                    John Adams
                        
         
            
            
              
              
              
                           
                    
                    Judge Tyler
                        
         
              
              
              
                           
                    
                    John Langdon
                        
         
            
            
              
              
              
                           
                    
                    John Wickham
            
                        
              
              
              
                           
                    
                    Rob. R. Livingston.
            
         
            
            
              
              
              
                           
                    
                    Edmd Randolph
                        
         
              
              
              
                           
                    
                    Dr Rush.
            
         
            
            
              
              
              
                           
                    
                    Norborne Nicholas
            
                        
              
              
              
                           
                    
                    Judge Tucker
                        
         
            
            
              
              
              
                           
                    
                    Thomas Ritchie
                        
         
              
              
              
                           
                    
                    Govr Gerry
                        
         
            
            
              
              
              
                           
                    
                    
                    
                    the President
            
         
              
              
              
                           
                    
                    Govr Tomkins
                        
         
            
            
              
              
              
                           
                    
                    Secretary of state
                        
         
              
              
              
                           
                    
                    Genl Armstrong
                        
         
            
            
              
              
               
                           
                    
                    
            of the Treasury
                        
         
              
              
              
                           
                    
                    Judge Duvall.
            
         
            
            
              
              
              
                           
                    
                    
            of War
            
         
              
              
              
            
                    
                    Govr Claiborne
            
         
            
            
              
              
              
                           
                    
                    
            of the Navy
            
         
              
              
              
                           
                    
                    James Mather
                        
         
            
            
              
              
              
                           
                    
                    the Atty General.
            
         
              
              
              
                           
                    
                    Moreau de Lislet
            
                        
            
            
              
              
              
                           
                    
                    Postmaster Genl
            
            
         
              
              
              
                           
                    
                    Thiery
            
                        
            
            
              
              
              
                           
                    
                    Caesar A. Rodney.
            
            
         
              
              
              
                           
                    Derbigny
                        
         
            
            
              
              
              
              
              
              
                           
                    
                    
               Bolling Robinson
             
            
         
            
            
              
              
              
              
              
              
                           
                    
                    Benjamin Morgan
            
                        
            
            
              
              
              
              
              
              
                           
                    
                    Dr Samuel Brown
                        
         
            
          
          
          
            
              
              
                           21.
            
         
              
                           
			         Joseph Cabell
                        
         
              
            
         
              
                           May.
              
                           10.
            
         
              
                           
			 
                  Mrs Trist.
            
         
            
            
              
              
              
                           
			 
			         Judge Cabell
            
                        
              
              
              
              
                           
			 
			         Charles Clay
                        
         
            
            
              
              
              
                           
                    
                    Judge Stuart
            
         
              
              
              
                           21.
            
         
              
                           
			 
			         Wilson C. Nicholas
            
                        
            
            
              
              
              
                           
			 
			         Judge Johnston
            
                        
              
              
                           June
                        
              
            6.
            
         
              
                           
			 
			         Ingersol 
Charles J.
                        
         
            
            
              
              
              
                           
			 
			         Judge Homes
                        
         
              
              
              
                           10.
            
         
              
                           
			 
			         Jackson Genl John G.
                        
         
            
            
              
              
              
                           
            J. F. Mercer
                        
			         
			      
              
              
              
                           23.
            
         
              
                           
			 
			         Taylor J.
                        
         
            
            
              
              
              
                           
			 
			         J. T. Mason
            
         
            
      
            
              
              
              
                           
			 
			         Govr Homes
            
                        
            
      
            
              
              
              
            
			 
			         
             Howard
                        
         
            
      
            
              
              
              
            
			 
			         
            Harrison
            
                        
              
              
              
              
                           
			 
			         Th: J. Randolph.
            
         
            
            
              
              
              
                           
			 
			 
			         John Brown. Ky
            
                        
              
              
              
              
                           
			 
			         T M Randolph
                        
         
            
            
              
                           Apr.
              
                           23.
            
         
              
                           
			         A. J. Dallas.
            
         
              
              
              
              
                           
			 
			         C. L. Bankhead
                        
         
            
            
              
              
              
                           
			 
			         Levi Lincoln
                        
         
              
              
              
              
                           
			 
			         Peter Carr
                        
         
            
            
              
              
              
                           
			         Charles Pinckney
            
                        
              
              
              
              
                           
			 
			         Dabney Carr
                        
         
            
            
              
              
              
                           
			 
			         Dr Walter Jones
                        
         
              
              
              
              
                           
			 
			 
			         Saml Carr.
            
         
            
            
              
              
              
                           
			 
			         Wm Rives
                        
         
            
      
            
              
              
              
                           
			 
			         J. W. Eppes
                        
         
            
      
            
              
              
                           25.
            
         
              
                           
			 
			         James Maury
            
                        
            
      
          
        